DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6, 8, and 20 have been amended.  Claims 2-5 and 19 have been cancelled.  Claims 1, 6-16, 18, and 20 are pending and examined below.

Allowable Subject Matter
Claims 1, 6-16, 18, and 20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20180259962 A1 discloses a payload platform including a platform and a castor assembly coupled to the platform. The castor assembly includes a body, a first wheel coupled to the body, and a second wheel coupled to the body. The first wheel and the second wheel are individually actuatable. A sensor is coupled to the body. A control unit is operably coupled to the sensor and operably coupled to the first wheel and to the second wheel. The sensor detects an area surrounding the platform, determines presence of obstacles, and transmits a signal to the control unit corresponding to the area surrounding the platform. The control unit directs the first wheel and the second wheel to rotate in a prescribed manner so as to achieve a prescribed movement of the platform.
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a frame having a plurality of bracket arms extending from a hub, a distal end of each bracket arm having at least one of a plurality of interfaces, each of said interfaces for joining said frame to one robot of the two or more robots; an attachment device connected to the hub of said frame; and at least one additional robot connected to said attachment device, said at least one additional robot being separate from said frame.
As per independent claim 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious one or more robots support a vacuum cannister thereon; a vacuum hose extending from said vacuum cannister and terminating in a nozzle; and at least one additional robot supporting said nozzle and adapted to be independently movable relative to said one or more robots.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664